Citation Nr: 1703430	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, current evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to January 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. The February 2008 rating decision continued the 20 percent rating for the lumbar spine disability.  

In August 2011, the Veteran testified at a hearing at the Boston RO before the undersigned; a transcript of the hearing is of record. Jurisdiction over the claims file has been transferred to the Roanoke, Virginia RO.

The Board remanded the remaining issue on appeal in October 2011, May 2014, and October 2015.

In October 2015, the Board remanded the appeal to provide the Veteran with a VA examination to assess the current severity of her lumbar spine disability.  The Veteran was afforded a VA examination in January 2016.  

In the October 2015 remand, the Board found that the issue of entitlement to an increased rating for status post pilonidal cyst resection had been raised at the August 2011 Board hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).   It does not appear that this issue has been adjudicated, therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  During the period from March 30, 2010 to January 24, 2016, the Veteran had limitation of forward flexion of the lumbosacral spine that approximated 30 degrees or less.

2. The Veteran's lumbar spine disability is not manifested by forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine during other periods of the appeal.

3.  The neurologic manifestations of the lumbosacral spine disability have consisted only of moderate incomplete paralysis of the left sciatic nerve since November 25, 2011; and the Veteran has been awarded a separate 20 percent rating for that disability.


CONCLUSION OF LAW

1.  The criteria for a 40 percent rating for the lumbosacral spine disability were met from March 30, 2010 to January 24, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for a rating in excess of 20 percent for the lumbosacral spine disability were not met during any other period of the appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237.

3.  The criteria for additional separate ratings for neurologic impairment associated with the lumbosacral spine disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.123-4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimant with regard to their claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran was not provided with a VCAA notice letter; however, the February 2008 rating decision notified her of why the rating for 20 percent, but no higher, was continued for her lumbar spine disability. The Veteran has had ample opportunity to participate in the adjudication of all aspects of her increased rating claim, and she has not alleged any prejudicial error. See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

VA treatment records have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. VA examinations were conducted in February 2008, April 2010, November 2011, and January 2016.  The examination reports show the current level of severity of the Veteran's symptoms, and are adequate for purposes of rating her lumbar spine disability. 38 C.F.R. § 3.159 (c) (4). 

There is no indication in the record that there is any additional assistance that would be reasonably likely to assist the Veteran in substantiating her claim. VA has thus complied with its VCAA duties. 38 U.S.C.A. § 5103A.

The Board remanded this claim in October 2011 for a current examination.  This was accomplished, but the May 2014, and October 2015 remands were necessitated by the absence of findings regarding the extent of limitation during reported flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that an examination was inadequate where the examiner failed to document the extent of limitation of motion during flare-ups); 38 C.F.R. §§ 4.40, 4.45.   

VA examiners repeatedly failed to provide the legally required opinions, claiming that the opinions could not be provided without resort to speculation. The examiners did not; however, consider the Veteran's reports of limitation of motion, despite remand instructions that the she was competent to report these limitations. At the most recent VA examination the examiner again asserted that she could not provide an opinion on the effect of flare-ups without resort to speculation. The deficiencies in this opinion; however, were not prejudicial, because the Veteran reported that she was not having flare-ups.  

The first examination during the appeal period did include findings as to limitations during flare-ups and was adequate. The Veteran reported flare-ups on the next examination in November 2011; and as just noted; the examiner did not comment on the extent of limitation during flares.  The Board's attempts at clarification were fruitless. The Board is granting the maximum rating for limitation of motion from the day after the first examination until the day before the 2016 examination when there were reportedly no flare-ups. As discussed below the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), regarding functional impairment are inapplicable where a claimant has been awarded the maximum rating for limitation of motion and a higher rating requires ankylosis. Accordingly, the deficiencies in remand compliance are not prejudicial. Cf. Stegall v. West, 11 Vet. App. 268 (1998).

II. Rating Lumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  However, these provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, the more critical evidence consists of the evidence generated during the appeal period. Id. The Board must; however, evaluate the evidence of record since the year before the filing of the claim for increase and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Entitlement to service connection for a lumbar spine disability was established in a September 2002 rating decision. A 20 percent rating was assigned, effective January 29, 2001.  

The rating code for lumbosacral strain states that lumbosacral strain is evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, DC 5237. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4). Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1). General Rating Formula for Diseases and Injuries of the Spine. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, supra; see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The provisions of 38 C.F.R. § 4.59 (2016) contain additional guidelines for evaluating musculoskeletal disability, but are inapplicable where the disability is already rated at a compensable level.  Vilfranc v. McDonald, 2017 WL 57175, Vet. App., (NO. 15-0904) (2017).

The Veteran was afforded a VA examination of her back in February 2008.  She described back spasms two times per week since 2002, as well as a history of stiffness and decreased motion.  She further described sudden sharp and severe pain that would last for a few hours about one to six days per week.  She also stated that she had piercing pain radiating down her back and into her hips and buttocks.  The Veteran experienced severe flare-ups on a weekly basis that lasted for a few hours, during which she had to stop what she was doing and seek treatment.  

There was 75 degrees of forward flexion, with objective pain at that point.  Extension was to 20 degrees with objective evidence of pain at that point. Right lateral flexion was 33 degrees, with objective evidence of pain at that point.  Left lateral flexion was 20 degrees, with objective evidence of pain at that point.  Right lateral rotation was 30 degrees with no objective evidence of pain at that point.  Left lateral rotation was 25 degrees, with objective evidence of pain at that point.  

The Veteran was able to perform repetitive motion testing, but this did not result in any additional limitation of motion. There was guarding of the spine, tenderness, muscle spasms, and pain with motion, but no atrophy or weakness noted. Muscle strength testing was normal, and there was no muscle atrophy. Deep tendon reflexes were also normal, as was the sensory examination. The Veteran did not have any other neurologic abnormalities, such as a bowel or bladder problem. She did not have intervertebral disc syndrome and did not use an assistive device.  There was no ankylosis of the thoracolumbar spine.  An X-ray study did not find any abnormalities. 

The Veteran was diagnosed as having residuals of pilonidal cystectomy with lumbar strain and chronic back spasm.  The examiner noted that she had missed one week of work in the past 12 months.  The examiner opined that the Veteran's lumbar spine disability impacted her ability to work in that her activity was limited due to difficulty sitting for long periods.  The examiner further noted mild effects on bathing and dressing, as well as moderate effects on chores, sports, recreation, and traveling. 

At a March 2010 VA examination, the Veteran stated that she experienced discomfort, and occasional spasms, in her sacroiliac joint and lower back after sitting for long periods at work and then standing.  She did not have any pain radiating into her legs and did not use any walking aids, back support, or back braces.  She described episodes of flare-ups as back spasms, along with back pain, associated with certain changes in position and certain activities.  She was able to do some housework and walk without difficulties.  There had been no incapacitating episodes in the last 12 months.  

There was 75 degrees of forward flexion, with no objective evidence of pain at that point. Extension was to 30 degrees with, no objective evidence of pain at that point. Right and left lateral flexion were both to 30 degrees, with no objective evidence of pain at those points. Right and left lateral rotation were both to 25 degrees, with no objective evidence of pain at those points.  

The Veteran was able to perform repetitive motion testing, but this did not result in any additional limitation of motion. Muscle strength testing was normal, and there was no muscle atrophy. Deep tendon reflexes were also normal, as was the sensory examination. Straight leg testing was normal in both lower extremities.  She did not have any other neurologic abnormalities, such as a bowel or bladder problem.  The examiner noted that the Veteran described flare-ups of back pain related to change of position and certain stressing activities without evidence of weakness, instability, or fatigability.  The estimated loss of range of motion during flare-ups was 10 to 15 degrees in forward flexion and 10 degrees of extension. The examiner diagnosed her with chronic lumbar strain with mild effects on activities of daily living and employment.

At the August 2011 hearing before the undersigned, the Veteran testified that she regularly used ibuprofen to treat her back pain.  She sometimes experienced painful motion, depending on the weather conditions, and that she had a limited range of motion.  She described tiredness in her back, muscle spasms every once in a while, and pain radiating down her back if she was very active.  She further testified that she missed work one time, couldn't shovel snow, and could only exercise on a limited basis.  

At the November 2011 VA examination, the Veteran stated that flare-ups were more common in winter months, with lower back trouble specifically in the region of the pilonidal sinus.  She further reported that she would miss work due to back spasms and stiffness for about two days.  

There was 80 degrees of forward flexion, with objective evidence of pain at that point. Extension was to 30 degrees, with objective evidence of pain at that point. Right and left lateral flexion were both to 20 degrees, with objective evidence of pain at those points.  Right lateral rotation was to 20 degrees and left lateral rotation was to 25 degrees, with objective evidence of pain at those points.  

The Veteran was able to perform repetitive motion testing, which resulted in less movement than normal, weakened movement, pain on movement, disturbance of locomotion, excess fatigability, and interference with sitting, standing and/or weight bearing. There was tenderness over the greater trochanter area and pain on palpation over the sacroiliac joint.  There was also guarding and/or muscle spasm, but it did not result in abnormal gait or spinal contour. Muscle strength testing was normal, and there was no muscle atrophy. Deep tendon reflexes were also normal in both knees, but hypoactive in the right ankle and absent in the left ankle.  Sensory examination was normal. Straight leg testing was normal, and radicular pain was noted in the left leg. 

The Veteran did not have any other neurologic abnormalities, aside from a noted sluggish bowel. She did not have intervertebral disc syndrome and did not use an assistive device. An X-ray study failed to document evidence of arthritis. The examiner stated that the Veteran's back disability impacted her ability to work in that the flare-ups resulted in absenteeism from work because she could not sit for long periods of time. 

A May 2015 VA treatment record indicated that the Veteran did not complain of back pain during a visit with her treatment provider.  Other VA treatment records are silent regarding complaints of back pain or back spasms.

In a May 2015 addendum opinion, the VA examiner stated that, without resorting to speculation, he could not predict within a reasonable degree medical certainty, a potential loss of range of motion during a flare-up or exacerbation outside the clinical setting.  

As noted earlier this opinion would be inadequate, because of the examiner's failure to consider the Veteran's reports; however, the failure is not prejudicial because the Veteran did not report flare-ups when questioned at the examination. 

The Veteran was afforded a VA examination of her back in January 2016.  She reported that her back condition was about the same or worse than the last VA examination.  She described experiencing sudden lower back spasms a few times per week that lasted for a few minutes.  She also reported experiencing pain in her lower back when sitting or standing for long periods.  It was reported that she was not having flare-ups of her lower back condition.  

There was 90 degrees of forward flexion, with objective evidence of pain at that point. Extension was to 30 degrees, with objective evidence of pain at that point. Right and left lateral flexion and right and left lateral rotation were both to 30 degrees, with no objective evidence of pain at those point.  

The Veteran was able to perform repetitive motion testing, but this did not result in any additional limitation of motion. There was discomfort reported on palpation of the lumbar paraspinal muscles.  The Veteran reported spasms in the shoulder area, which the examiner opined were most likely unrelated to the lumbar spine disability due to the origin of the spasm in the shoulder area.  There was no guarding and any localized tenderness did not result in abnormal gait or spinal contour. Muscle strength testing was normal, but there was muscle atrophy indicated in the left calf. 

Deep tendon reflexes were normal, as was the sensory examination. Straight leg testing was negative, but there was mild radicular weakness and numbness in the left lower extremity.  There was no ankylosis of the spine.  She did not have any other neurologic abnormalities, such as a bowel or bladder problem.  She did not have intervertebral disc syndrome and did not use an assistive device. An X-ray study failed to document evidence of arthritis. The Veteran was diagnosed with a lumbosacral strain.  

The examiner stated that the Veteran's back disability impacted her ability to work in that she could not sit or stand for prolonged periods.  The examiner further noted the absence of deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing related to the lumbar spine disability.  The examiner also indicated that there was no loss of function with repetitive use.  

The examiner again opined that determining when and to what extent repetitive use or flare-ups could significantly limit functional ability could not be determined without resorting to mere speculation.  The rationale provided for this opinion explained that this determination was based upon a limitation of clinical information, including history and physical findings.

Additionally, the examiner noted the Veteran's reports that she believed she had radiculopathy in both legs due to feelings of numbness. The examiner opined that the examination was not classic for radiculopathy, but that a circumference discrepancy in her left calf may support her claim of subjective weakness-related atrophy.  The examiner further opined that the subjective lower right extremity parathesia was most likely a temporary irritation of a sensory nerve, as opposed to radiculopathy.  Furthermore, the prior X-ray and MRI did not support pathology of radiculopathy in the right lower extremity.  The examiner opined that, based on reported subjective symptoms and objective findings, there was minimal limitation of functional capacity due to the Veteran's lumbar spine, and any related left leg, disabilities.

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The January 2016 VA examination found that the Veteran had 90 degrees of forward flexion. There was no additional limitation of motion due to pain, weakness, incoordination or excess fatigability after repetitive motion testing.  VA examinations have found the Veteran to have between 75 to 80 degrees of forward flexion.  Even when the additional estimated 10 to 15 degrees of limitation during flare-ups was subtracted, the Veteran retained 60 degrees of forward flexion in March 2010. Ankylosis has not been shown for any portion of the Veteran's spine.  

As noted earlier the Veteran did report flare-ups during the middle period of this appeal.  The March 2010 examination showed that the additional limitation of motion during flare-ups was significantly less than that required for a rating in excess or 20 percent.  The Veteran testified in 2011; however, that her disability had increased since that examination; and essentially, that she was now having flare-ups.  This was confirmed at the November 2011 examination; and flare-ups apparently continued until sometime before the January 2016 examination.

While the extent of the limitation during flare-ups is not well documented, the Board must decide this appeal on the basis of the available evidence.  The Veteran's testimony suggests it would be severe. Resolving reasonable doubt in her favor, the Board finds that limitation during flare-ups would be sufficient to meet the criteria for the maximum rating based on limitation of motion.  Accordingly, a 40 percent rating is warranted from the day after the March 2010 examination until the day before the January 2016 opinion.  A 40 percent rating is granted from March 30, 2010 to January 24, 2016.

The criteria for a rating higher than 20 percent are not met before or after the dates of the 40 percent rating, because, even with consideration of functional factors, the ranges of lumbosacral motion were closer to the criteria for a 20 percent rating. 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.

Intervertebral disc syndrome (preoperatively or postoperatively) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based if it results in a higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes establishes a 10 percent rating for such episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243. Note one of the rating criteria explains an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. 

The Veteran has not reported any incapacitating episodes and there are no other evidence of physician prescribed bedrest in the record. Examiners have reported that there have been no incapacitating episodes. Therefore, the disability is properly rated under the General Rating Formula for Diseases and Injuries of the Spine.

VA is required to rate any neurologic impairment associated with the back disability separate from the orthopedic manifestations discussed above.  The Veteran has been awarded a 20 percent rating, effective the date of the November 25, 2011 VA examination, for left lower extremity radiculopathy.  The rating was provided under 38 C.F.R. § 4.124a, Diagnostic Code 8520, based on moderate incomplete paralysis of the sciatic nerve.  Higher ratings are provided under that code for moderately severe or severe incomplete paralysis and for complete paralysis.  Examinations have shown normal strength and reflexes in both lower extremities.  

Prior to the January 2016 examination, abnormal findings were confined to the left side and consisted of pain.  At the January 2016, examination she also complained of symptoms on the right.  The examiner, however, provided a reasoned opinion that the symptoms on the right not related to the back disability. The examiner pointed to test results and subjective symptoms reported by the Veteran for this conclusion.  The examiner found only minimal limitation of functional capacity attributable to the back and left leg disabilities.

Marked atrophy is a marker of severe incomplete paralysis under Diagnostic Code 8520.  The examiner did noted only slight atrophy (two centimeters) on the left calf; and this did not appear to cause more than mild functional impairment given the normal strength and reflexes and the examiner's assessment of only mild functional impairment.  There have been no reports of additional neurologic impairment; and the evidence is against the grant of additional ratings for such impairment.

In reaching these decisions, the Board has considered entitlement to separate ratings for neurological abnormalities associated with the lumbar spine disability. See 38 C.F.R. § 4.71a, Note (1). General Rating Formula for Diseases and Injuries of the Spine. However, as every examination has been negative for neurological abnormalities, aside from an earlier notation of a sluggish bowel, separate ratings are not required.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.   
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b (1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id. The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321 (b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating. Id. 

The rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability. As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, the combined schedular ratings account for the severity of the combined disability and there has been no specific contention to the contrary.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that a claim for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran was gainfully employed in a sedentary job as a claims assistant until 2013.  The most recent examination reports that she is currently a homemaker and not employed outside the home. There has been no allegation or evidence that the service connected disabilities prevent the Veteran from engaging in gainful employment.  .  Therefore, the issue of entitlement to a TDIU is not raised by the Veteran or the record and need not be further addressed.
	

ORDER

Entitlement to an increased, 40 percent, rating for lumbar spine disability, is granted from March 30, 2010 to January 24, 2016.

Entitlement to an increased rating for lumbar spine disability during any other period of the appeal is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


